Citation Nr: 1519936	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-12 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating for depression, not otherwise specified, rated 50 percent prior to March 26, 2014 and 70 percent from March 26, 2014.  

2.  Entitlement to a higher initial rating for L5-S1 spondylolisthesis with bilateral spondylosis, rated 10 percent prior to August 13, 2004 and 20 percent from August 13, 2004, exclusive of the temporary total ratings for convalescence.  

3.  Entitlement to an effective date earlier than March 25, 1982 for the award of service connection for L5-S1 spondylolisthesis with bilateral spondylosis.

4.  Entitlement to an effective date earlier than March 4, 2008, for the award of service connection for depression, not otherwise specified, to include on the basis of CUE in a May 1982 rating decision.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cervical disc disease.  

6.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU).

7.  Entitlement to special monthly compensation (SMC) by reason of being housebound.


REPRESENTATION

Appellant represented by:	Edward A. Zimmerman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to March 1982.   

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

For historical background, with respect to the service-connected L5-S1 spondylolisthesis with bilateral spondylosis, the Veteran filed a claim for service connection for lumbar spine spondylolisthesis and spondylolysis which was received on April 5, 1982, less than one month following discharge from service.  A May 1982 rating decision denied service connection for a low back disability.  The Veteran did not appeal the decision, no new and material evidence was received within the time period in which to appeal, and the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).  Thereafter, a May 2006 rating decision granted entitlement to service connection for L5-S1 spondylolisthesis with bilateral spondylosis and assigned an initial rating of 0 percent effective August 13, 2004.  A July 2006 rating decision assigned a 20 percent initial rating for L5-S1 spondylolisthesis with bilateral spondylosis effective August 13, 2004.  

Subsequently, a May 2012 Board decision found that the May 1982 rating decision, wherein service connection for low back disability was denied, must be reversed on the basis of CUE.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2014).  In light of the Board's May 2012 decision, a May 2012 rating decision granted entitlement to service connection for L5-S1 spondylolisthesis with bilateral spondylosis and assigned a 10 percent initial rating effective April 5, 1982.  Thereafter, a November 2012 rating decision determined that a 10 percent rating was warranted effective March 25, 1982, the day following separation from service, and a rating of 20 percent was warranted from August 13, 2004, with the exception of periods of temporary total convalescence ratings.  Staged ratings have been created and the issue on appeal is characterized as shown on the title page of this decision.  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

In addition, the November 2012 rating decision continued the assigned 50 percent rating for depression, not otherwise specified, and determined that an effective date earlier than March 4, 2008 was not warranted.  Subsequently, an April 2014 rating decision assigned a 70 percent rating for depression, not otherwise specified, effective March 26, 2014.  Staged ratings have been created and the issue on appeal has been characterized as it appears on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the AOJ and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

In August 2014, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran reported that he cannot work due to his service-connected disabilities. Therefore, the issue of entitlement to a TDIU is on appeal and listed as an issue on the title page of this decision.

The issue of entitlement to a TDIU also raises the issue of entitlement to SMC by reason of being housebound, as asserted by the Veteran and his attorney.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (observing that entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue).  Moreover, VA regulations direct the Board to review a claim for SMC in the first instance if reasonably raised by the record.  Recent case law directs the Board to consider awarding SMC at the housebound rate if the Veteran meets the requisite schedular or extra-schedular criteria.  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011) (holding that whenever a Veteran has a total disability rating, schedular or extra-schedular, and is subsequently awarded service connection for any additional disability or disabilities, VA has a duty to assess all of the claimant's disabilities without regard to the order in which they were service connected to determine whether any combination of the disabilities establishes entitlement to SMC under subsection 1114(s)); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Accordingly, the Board has the authority to consider the issue of entitlement to SMC and the issue has been added for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for depression, not otherwise specified, rated 50 percent prior to March 26, 2014 and 70 percent from March 26, 2014, entitlement to a higher initial rating for L5-S1 spondylolisthesis with bilateral spondylosis, rated 10 percent prior to August 13, 2004 and 20 percent from August 13, 2004, exclusive of temporary total ratings for convalescence, whether new and material evidence has been received to reopen a claim of entitlement to service connection for cervical disc disease, entitlement to a TDIU, and entitlement to SMC by reason of being housebound, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record at the time of the August 2014 hearing, the Veteran withdrew the appeal of the issue of entitlement to an effective date earlier than March 25, 1982 for the award of service connection for L5-S1 spondylolisthesis with bilateral spondylosis.  

2.  An unappealed May 1982 rating decision which did not adjudicate entitlement to service connection for a psychiatric disability, to include depression, did not contain error of law or fact in that regard which, had it not been made, would have manifestly changed the outcome.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the appeal for entitlement to an effective date earlier than March 25, 1982 for the award of service connection for L5-S1 spondylolisthesis with bilateral spondylosis are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for an effective date earlier than March 4, 2008, for the award of service connection for depression, not otherwise specified, to include on the basis of CUE in a May 1982 rating decision, are not met.  38 U.S.C.A. § 7111; 38 C.F.R. § 3.105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Given the parameters of the law surrounding CUE claims, the duty to notify and assist is not applicable when CUE is claimed in decisions by the Board or in decisions by the RO.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001); Parker v. Principi, 15 Vet. App. 407 (2002).  As a result, discussion of VA's duty to notify and assist is not required with respect to whether CUE exists in a May 1982 rating decision.  Absent a finding of CUE, the Veteran's earlier effective date claim is a free standing claim and further notification or assistance in this case would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  With respect to the duty to assist, adjudicating the issue in this case is based upon review of the evidence that existed in the claims folder at the time of the prior final rating decision.  As a result, there are no identified records or evidence to obtain with respect to the issue on appeal.  The Board will proceed with a decision.


Withdrawal

The Veteran perfected an appeal as to the issue of entitlement to an effective date earlier than March 25, 1982 for the award of service connection for L5-S1 spondylolisthesis with bilateral spondylosis.  During his August 2014 hearing, prior to promulgation of a decision in this case, the Veteran expressly requested withdrawal of the appeal for entitlement to an effective date earlier than March 25, 1982 for the award of service connection for L5-S1 spondylolisthesis with bilateral spondylosis.  

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

The request for withdrawal of the appeal was made on the record during the August 2014 hearing, thus satisfying the pertinent criteria.  There remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  As the Board consequently does not have jurisdiction to review the issue, it is dismissed.

Earlier Effective Date - Depression, not otherwise specified

The assignment of effective dates of awards is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).

In this case, a November 2012 rating decision continued the Veteran's 50 percent rating for depression, not otherwise specified.  The Veteran appealed the decision and argued that he was entitled to a rating prior to March 4, 2008, i.e., essentially requesting an effective date earlier than March 4, 2008 for the award of service connection for depression, not otherwise specified.   

As a brief procedural history, a June 2008 rating decision granted entitlement to service connection for depression, not otherwise specified.  The rating decision assigned an initial rating of 30 percent, effective March 4, 2008, the date of the Veteran's claim for service connection.  The Veteran filed a notice of disagreement with respect to the initial rating assignment.  Specifically, in the correspondence received by VA in August 2008, the Veteran stated that he disagreed with the June 2008 rating decision "to assign a 30% evaluation to the service-connected depressive disorder."  No reference was made as to the effective date assigned for the award of service connection.

A written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result will constitute a notice of disagreement.  While special wording is not required, the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201; see Jarvis v. West, 12 Vet. App. 559, 561 (1999) (holding that in determining whether a written communication constitutes a notice of disagreement, the actual wording of the communication and the context in which it was written must be considered); Garlejo v. Brown, 10 Vet. App. 229, 233-34 (1997) (Court held that "[e]ven a liberal reading of the appellant's letter does not yield his disagreement with the denial regarding the degenerative joint disease"); Allin v. Brown, 10 Vet. App. 55, 58 (1997) (the mere submission of net worth and employment statement form, in the absence of a statement on the form identifying some disagreement with the rating decision, is not a notice of disagreement; writing expressed no dissatisfaction with the rating decision or a desire for appellate review).

Even construed liberally, there is no statement during the period in which to appeal, i.e., the one-year period from the June 14, 2008 date of the notice letter of the June 2008 rating decision, which could reasonably be construed as a notice of disagreement with the assigned effective date of March 4, 2008.  38 C.F.R. § 20.201.  There was also no new and material evidence received within the period in which to appeal that would have warranted readjudication of the effective date assigned.  As a result, the June 2008 rating decision is final with respect to the assigned effective date of March 4, 2008 for the award of service connection for depression, not otherwise specified.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Court has determined that when an effective date is assigned in a final unappealed rating decision, a claimant cannot attempt to overcome the finality of that prior rating decision by raising "a freestanding claim" for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  Rather, the only way to overcome the finality of a final decision in an attempt to gain an earlier effective date is by a request for revision of that final decision based on CUE.  Id.; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final decision by the Secretary).

Here, the Veteran has claimed CUE in an unappealed May 1982 rating decision for not adjudicating service connection for a psychiatric disability, to include depression, and an April 2014 rating decision which is part and parcel of the current appeal for an increased rating for service-connected low back disability.  

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2014).

CUE is a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In order to find CUE it must be determined (1) that either the correct facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Bouton v. Peake, 23 Vet. App. 70 (2008); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  Also, for a claim of CUE to be reasonably raised, the claimant must provide some degree of specificity as to what the error is, and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the error would have manifestly changed the outcome at the time it was made.  Bustos v. West, 179 F.3d 1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 (1992)); see also Fugo, 6 Vet. App. at 44 (1993).  Additionally, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo, 6 Vet. App. at 43-44. 

The Board will first address the Veteran's allegation of CUE in an April 2014 rating decision.  During the pendency of the current appeal of a November 2012 rating decision which continued a 50 percent evaluation for service-connected depression, an April 2014 rating decision assigned a 70 percent rating for service-connected depression, effective March 26, 2014.  The Veteran claimed that his depression warrants a 70 percent rating and/or higher rating prior to March 26, 2014.  As the April 2014 rating decision is part and parcel of the current appeal for an increased rating for service-connected depression, prior to and from March 26, 2014, the April 2014 rating decision is not final.  As such, it is not subject to a claim of CUE.  Thus, the allegations of CUE in the April 2014 rating decision will not be further discussed herein.  

With respect to the issue of entitlement to an effective date prior to March 4, 2008 for the award of service connection for depression, not otherwise specified, the Veteran also asserted that an unappealed May 1982 rating decision was the product of CUE in not adjudicating entitlement to service connection for a psychiatric disability, to include depression.  The May 1982 rating decision denied the issue of entitlement to service connection for a low back disability.  A June 1982 VA notice letter advised the Veteran of the May 1982 rating decision.  The letter noted enclosure of VA Form 1-4107, Notice of Procedural and Appellate Rights.  No appeal was taken from that determination.  New and material evidence was not received prior to expiration of the period to appeal.  The May 1982 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014); see also 38 C.F.R. § 3.156(b) (2014).

The Veteran has argued that the May 1982 rating decision is the product of CUE because it did not infer a claim of entitlement to service connection for depression or psychiatric disability.  

For VA compensation purposes, at the time of the May 1982 rating decision, a "claim" was defined as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (1981).  An informal claim was defined as "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a) (1981).  

In reviewing the record before the AOJ at the time of the May 1982 rating decision, there is no communication from the Veteran that could have been construed as a claim for benefits for a psychiatric disability or depression.  The Veteran's Application for Compensation or Pension at Separation from Service, received by VA in April 1982, shows that he requested service connection for a back disability.  There was no mention of a psychiatric disability or depression and no other communication from the Veteran that could be construed, even liberally, as requesting service connection for a psychiatric disability or depression.  Moreover, even if medical evidence existed at the time of the May 1982 rating decision, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.  Further, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  As a result, the Veteran's argument fails.  

Finally, any allegation with respect to the failure in the duty to assist, such as not providing a VA medical examination that would have revealed a psychiatric disability, is not grounds for finding CUE.  A breach of VA's duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002); see also 38 C.F.R. § 20.1403(c) and (d) (citing as example that VA's failure to fulfill the duty to assist does not constitute CUE.)  

In light of the above, the Board concludes that the Veteran has not established that the correct facts were not considered, or that the AOJ ignored or incorrectly applied the statutory and regulatory provisions applicable at the time of the May 1982 rating decision.  Accordingly, the Veteran's claim of CUE must be denied.  Absent a finding of CUE, the assignment of an earlier effective date in this case is not warranted.  The Veteran's claim must be denied on the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The issue of entitlement to an effective date earlier than March 25, 1982 for the award of service connection for L5-S1 spondylolisthesis with bilateral spondylosis is dismissed.

Entitlement to an effective date earlier than March 4, 2008, for the award of service connection for depression, not otherwise specified, to include on the basis of CUE in a May 1982 rating decision, is denied.



REMAND

The Board finds that the issues of entitlement to an increased rating for depression, not otherwise specified, rated 50 percent prior to March 26, 2014 and 70 percent from March 26, 2014, and entitlement to a higher initial rating for L5-S1 spondylolisthesis with bilateral spondylosis, rated 10 percent prior to August 13, 2004 and 20 percent from August 13, 2004, exclusive of assigned temporary total ratings for convalescence, must be remanded for additional development.  

First, the Board notes that the oldest VA medical treatment records are dated in October 1997.  In an October 1998 statement with respect to his claim to reopen a claim of service connection for a low back disability, the Veteran requested that VA obtain all of his VA medical treatment records from the Minneapolis VA Medical Center.  The request for VA medical treatment records dated in January 1999 only reflects that a request was made for records beginning in October 1997.  As a result, the Board finds that additional relevant records may exist.  VA treatment records, even if not in the claims folder, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).  A request must be made for all VA medical treatment records prior to October 1997.  In addition, the most recent VA medical treatment records were printed in December 2008.  The electronic file contains some VA medical treatment records dated from 2011 to 2012.  However, a request for all VA medical treatment records since December 2008 has not been accomplished.  Review of the evidence shows that the Veteran reported that he receives psychiatric care by Dr. Y., a VA physician, since 2007.  See March 2014 VA mental disorders examination report.  In addition, the March 2014 VA spine examination report noted that the Veteran received back care at the VA Medical Center and was seen in October 2013, a VA treatment record that is not available to the Board for review.  A remand for updated VA treatment records is required.  See Bell, id.  

In an April 2013 rating decision, the Veteran's claim to reopen the issue of entitlement to service connection for cervical disc disease remained denied because the evidence presented was not new and material.  In a statement received in April 2013, subsequent to the rating decision, the Veteran's representative stated that the presented evidence was new and material and discussed the Veteran's neck/cervical spine disability.  The April 2013 statement is considered a notice of disagreement with the April 2013 rating decision wherein the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for cervical disc disease was denied.  38 C.F.R. § 20.201 (2014); see Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  A Statement of the Case has not been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, a Statement of the Case must be issued and the Veteran must be advised that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).

Finally, with respect to the claims for entitlement to a TDIU and SMC, the Veteran should be provided a proper notice letter.  In addition, a VA examination and opinion must be obtained to determine the functional impact of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16.  In requesting such an examination, the Board recognizes that a "combined-effects medical examination report or opinion" is not required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib, 733 F.3d at 1354 (citing 38 C.F.R. § 4.16(a)).  However, the Board finds that an opinion as to the functional impact of his disabilities on employment would be useful to the Board in adjudicating the issue.  Concerning the issue of entitlement to SMC by reason of being housebound, the Board must defer adjudication because it is considered to be inextricably intertwined with the issue of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the issues are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a Statement of the Case with respect to an April 2013 rating decision, and notice of disagreement therewith received later that same month, as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for cervical disc disease.  Notify the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal, return the case to the Board for appellate review.

2.  Send the Veteran a notice letter with respect to the issues of entitlement to a TDIU and entitlement to SMC based on the need for aid and attendance or by reason of being housebound.  Provide the Veteran a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, for completion.

3.  Ask the Veteran to identify all relevant VA and/or private medical treatment.  Provide the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to VA, to complete with respect to any private treatment.  Request any records identified by the Veteran.  

4.  Request all VA medical treatment records from the Minneapolis VAMC since service prior to October 28, 1997 and updated VA medical treatment records from December 2008 to the present.   

5.  Following the above requested development and any other development deemed necessary, schedule the Veteran for a VA medical examination to determine the impact and effect of the Veteran's service-connected disabilities on his ability to maintain substantially gainful employment.  The Veteran's claims folder must be made available for review and the examiner must indicate that a review was completed.  Any indicated tests and studies must be completed.

Following an examination of the Veteran and review of the claims folder, the examiner is asked to comment on the functional impact of all of the Veteran's service-connected disabilities, in combination, on his ability to work, consistent with his educational and occupational experience.

A rationale must be provided for any opinion offered.

6.  After completing the above action, readjudicate the remaining issues on appeal, to include the increased rating issues, and issues of entitlement to a TDIU, and SMC.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his attorney.  After an appropriate amount of time for response, return the appeal to the Board for review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


